Citation Nr: 0020331	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-46 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to an increased evaluation for status post 
leg trauma with shortening and right ankle osteoarthritis 
(right lower extremity disability), currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle with osteoarthritis (left ankle 
disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to May 
1963 and from February 1965 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the veteran's claims of 
entitlement to increased ratings for his service-connected 
right lower extremity and left ankle disabilities, each then 
evaluated as 10 percent disabling.  The veteran perfected a 
timely appeal of this determination to the Board.

In September 1997, the RO increased the evaluation of the 
veteran's right lower extremity disability to 20 percent.  
Because this increase does not represent the maximum 
available rating for the disability, the claim remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In addition, in his November 1994 Substantive Appeal, (on VA 
Form 9, Appeal to the Board), the veteran requested that he 
be afforded a hearing before a Member of the Board at the 
local VA office.  In March 1997, the veteran notified him of 
the date, time and location of a Board hearing that was 
scheduled to take place the following month.  Although the 
hearing notice was not returned as undeliverable, the veteran 
failed to report.  However, the veteran subsequently 
indicated that he wished to testify at a hearing conducted 
before a Member of the Board and held in Washington, DC.  In 
compliance with this latter request, in a May 2000 letter, 
the Board notified him that the hearing was scheduled to take 
place in July 2000.  Thereafter, in a June 2000 statement, 
the veteran indicated that he would attend the scheduled 
hearing; however, in a signed, undated statement, which was 
received at the Board in July 2000, the veteran specifically 
withdrew his request for such a hearing.  The veteran's 
request for a Board hearing is thus deemed withdrawn.  See 38 
C.F.R. § 20.704(e) (1999).

In the veteran's November 1994 substantive appeal he raised 
the issues of entitlement to service connection for back, hip 
and knee disorders secondary to his service connected ankle 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
these claims are referred to the RO for appropriate 
consideration.  


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, although he initially filed claims 
for increased ratings in October 1992, for the reasons 
explained below, both of the claims must be remanded for 
additional development and adjudication.

In written argument dated in July 2000, the veteran's 
representative reports that the veteran's service-connected 
right lower extremity and left ankle disabilities have 
worsened since the most recent VA examination, which was 
conducted in August 1997.  As a result, he argues that this 
matter should be remanded for a new examination.  Under the 
circumstances, the Board agrees that a contemporaneous VA 
examination is necessary to accurately assess the current 
severity of the veteran's service-connected right lower 
extremity and left ankle disabilities.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Indeed, the Board concludes that this is 
especially warranted because a review of the August 1997 VA 
examination report suggests that the veteran was receiving 
treatment for these disabilities.  

A review of the claims folder, however, reveals that no VA 
outpatient treatment records, dated subsequent to December 
1992, have been associated with the claims folder.  Those 
records, however, reflect that, at least up until that time, 
the veteran was treated by VA on a regular basis.  Moreover, 
among the medical records submitted directly to the Board in 
May 2000 is a report prepared by a private orthopedic 
surgeon, Olaf U. Lieberg, M.D., who examined the veteran 
pursuant to a referral by the veteran's private treating 
physician, Dr. A.J. Hanslick.  This report indicates that 
pertinent private treatment records and reports prepared by 
these examiners are also outstanding which must be considered 
in the adjudication of these claims.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

In addition, as noted in the introduction to this remand, in 
May 2000 the veteran notified VA that he was awarded 
disability benefits from SSA; however, a copy of the SSA 
decision has not been associated with the claims folder.  
Further, the records apparently relied upon by SSA in making 
that determination are similarly not of record.  In this 
regard, the Board observes that the newly submitted private 
medical evidence is dated from June 1996 to March 2000.  The 
United States Court of Appeals for Veterans Claims (Court), 
however, recently decided the case of Tetro v. West, 13 Vet. 
App. 404 (2000).  In that case, citing the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Court held 
that VA must obtain relevant SSA records.  Id. at 411-12.  
Moreover, the Court recently reiterated this principle in 
Simmons v. West, 13 Vet. App. 501 (2000), explaining that VA 
was better suited than a veteran in obtaining this evidence.  
Id. at 508.

Therefore, the case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes any 
additional records of treatment by VA, 
dated since December 1992, and 
particularly from the Syracuse, New York, 
VA Medical Center; from Dr. Hanslick of 
Newark, New York; from Dr. Lieberg of 
Geneva, New York; as well as from any 
other private or VA source identified by 
the appellant.  The aid of the veteran 
and his representative in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact must clearly 
be documented in the claims file, and the 
veteran must be informed in writing of 
their unavailability.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, and copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts 
to secure this evidence must be carefully 
documented in the claims folder. 

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature, extent and severity of his 
service-connected right lower extremity 
and left ankle disabilities.  It is 
imperative that the examining physician 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings should reported in 
detail.  In the examination report, the 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination.  Further, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his right lower 
extremity and/or left ankle, (to include 
with use or upon activity), as a result 
of the service-connected disability.  To 
the extent possible, the examiner should 
also express such functional loss in 
terms of additional degrees of limited 
motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
state so clearly.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, in light of the evidence 
received, and after undertaking any 
additional development deemed warranted 
by the record, the RO must readjudicate 
the claims for increased ratings for 
right lower extremity and left ankle 
disabilities in light of relevant 
evidence of record, to specifically 
include that directly received at the 
Board in May 2000, and all pertinent 
legal authority, including that cited in 
this remand.  In doing so, the RO must 
consider functional loss due to pain and 
pain on movement, weakness, fatigability, 
and incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 and DeLuca.)  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

6.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


